DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 239-259 and 261-270 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-30 of U.S. Patent No. 10791052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of U.S. Patent No. 10791052 B2.  Hence the claims of U.S. Patent No. 10791052 B2 anticipate those of the instant application and the claims of the instant application, and, if issued, would provide an unjustified extension of the term of the right to exclude granted by a U.S. Patent No. 10791052 B2.  See the Manual of Patent Examining Procedure 804 II B 1.
The claims of the application and U.S. Patent No. 10791052 B2, with the differences in bold face.

Application 17/033,394
U.S. Patent No. 10791052 B2


Claim 239,     A method of managing packets, the method comprising: 

generating, by the routing device, at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a packet identifier associated with the first packet; 
generating, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment 
generating, by the routing device, at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; and 
transmitting, by the routing device, the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device, wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to a first time period and transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the 
Claim 1,   A method of managing packets, the method comprising: 

generating, by the routing device, a modified first packet further comprising a packet identifier field including a packet identifier; 
generating, by the routing device, at least a first and a second fragment from the modified first packet, wherein the at least first and second fragments each comprise a subset of the modified first packet and whereby the modified first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet; 
generating, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generating, by the routing device, at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identifying, by the routing device, at least one characteristic of the first packet; 
determining, by the routing device, a first time period and a second time period based on the at least one characteristic; and 

Claim 240,   The method of claim 239, wherein the transmitting comprises: 
transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmitting the second fragment and a first fragment-copy of the first 
Claim 2,   The method of claim 1, wherein the transmitting comprises: 
transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmitting the second fragment and a first fragment-copy of the first 
Claim 241,   The method of claim 240, wherein the first interface and the second interface are physical interfaces
Claim 3,   The method of claim 2, wherein the first interface and the second interface are physical interfaces
Claim 242,   The method of claim 240, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface
Claim 4,   The method of claim 2, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface.
Claim 243,   The method of claim 240, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, the method further comprising: 

changing, by the routing device, a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface
Claim 5,   . The method of claim 2, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, the method further comprising: 

changing, by the routing device, a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface
Claim 244,   The method of claim 239, wherein the first time period and the second time period are the same
Claim 6,   The method of claim 1, wherein the first time period and the second time period are the same
Claim 245,   The method of claim 239, further comprising: 
identifying, by the routing device, at least one characteristic of the first packet; and 
determining, by the routing device, the first and the second time periods based upon the at least one characteristic
Claim 1,   …identifying, by the routing device, at least one characteristic of the first packet; 
determining, by the routing device, a first time period and a second time period based on the at least one characteristic…
Claim 246,   The method of claim 245, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time
Claim 7,   The method of claim 1, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time.
Claim 247,   The method of claim 239, further comprising changing, by the routing device, a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device
Claim 8,   The method of claim 1, further comprising changing, by the routing device, a content of the target address field of the modified first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device
Claim 248,   The method of claim 239, wherein the at least first and second fragments further comprise a target address field, the method further comprising: 

changing the target address field of the second fragment to reflect a second address of the target device
Claim 9,   The method of claim 1, wherein the at least first and second fragments further comprise a target address field, the method further comprising: 

changing the target address field of the second fragment to reflect a second address of the target device
Claim 249,   The method of claim 239, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet
Claim 10,   The method of claim 1, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet
Claim 250,   The method of claim 239, wherein generating the at least first and second fragments further comprises determining, by the routing device, that the first packet exceeds a threshold size
Claim 11,   The method of claim 1, wherein generating the at least first and second fragments further comprises determining, by the routing device, that the first packet exceeds a threshold size.
Claim 251,   The method of claim 250, wherein the threshold size is between 50 to 100 bytes
Claim 12,   	The method of claim 11, wherein the threshold size is between 50 to 100 bytes.
Claim 252,   The method of claim 250, wherein the threshold size is between 100 to 200 bytes
Claim 13,   The method of claim 11, wherein the threshold size is between 100 to 200 bytes.
Claim 253,   The method of claim 250, wherein the threshold size is based upon an app type of the first packet
Claim 14,   The method of claim 11, wherein the threshold size is based upon an app type of the first packet.
Claim 254,   The method of claim 239, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments representing the first packet
Claim 15,   The method of claim 1, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments comprising the modified first packet.
Claim 255,   A routing device comprising: 
a plurality of interfaces, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; and 
a processor configured to: 
receive a first packet of a plurality of packets comprising a target address field and a source address field; 
generate at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being associated with the first packet 
generate at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generate at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; and 
transmit the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device, wherein 
Claim 16,   A routing device comprising: 
a plurality of interfaces, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; and 
a processor configured to: 
receive a first packet of a plurality of packets comprising a target address field and a source address field; 
generate a modified first packet further comprising a packet identifier field including a packet identifier; 
generate at least a first and a second fragment from the modified first packet, wherein the at least first and modified first packet and whereby the modified first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet; 
generate at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generate at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identify at least one characteristic of the first packet; 
determine a first time period and a second time period based on the at least one characteristic; and 
transmit the first fragment, the at least one fragment-copy of the first fragment, the second fragment and the at least one fragment copy of the second fragment to a target device, wherein the processor is configured to delay transmission of the at least one fragment-copy of the first fragment with respect to transmission of the first fragment according to the first time period and delay transmission of the at least one fragment-copy of the second fragment with respect to transmission of the second fragment according to the second time period
Claim 256,   The routing device of claim 255, wherein to transmit the processor is configured to: 
transmit the first fragment and a first fragment-copy of the second 
transmit the second fragment and a first fragment-copy of the first fragment to the target device via a second interface.
Claim 17,   The routing device of claim 16, wherein to transmit the processor is configured to: 
transmit the first fragment and a first fragment-copy of the second 
transmit the second fragment and a first fragment-copy of the first fragment to the target device via a second interface.
Claim 257,   The routing device of claim 256, wherein the first interface and the second interface are physical interfaces.
Claim 18,   	The routing device of claim 17, wherein the first interface and the second interface are physical interfaces.
Claim 258,   The routing device of claim 256, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface.
Claim 19,   The routing device of claim 17, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface
Claim 259,   The routing device of claim 256, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-
change a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
change a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface.
Claim 20,   The routing device of claim 17, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-
change a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
change a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface.
Claim 261,   The routing device of claim 255, wherein the processor is further configured to: 
identify at least one characteristic of the first packet; and 

Claim 16,   … identify at least one characteristic of the first packet; 
determine a first time period and a second time period based on the at least one characteristic…
…
Claim 262   The routing device of claim 261, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time.
Claim 22,   The routing device of claim 16, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time
Claim 263,   The routing device of claim 255, wherein the processor is further configured to change a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device.
Claim 23,   The routing device of claim 16, wherein the processor is further configured to change a content of the target address field of the modified first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device.
Claim 264,   The routing device of claim 255, wherein the at least first and second 
change the target address field of the first fragment to reflect a first address of the target device; and 
change the target address field of the second fragment to reflect a second address of the target device.
Claim 24,   The routing device of claim 16, wherein the at least first and second 
change the target address field of the first fragment to reflect a first address of the target device; and 
change the target address field of the second fragment to reflect a second address of the target device
Claim 265,   The routing device of claim 255, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet.
Claim 25,   	The routing device of claim 16, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet.
Claim 266,   The routing device of claim 255, wherein, when the processor is further configured to determine that the first packet exceeds a threshold size.
Claim 26,   The routing device of claim 16, wherein to generate the at least first and second fragments, the processor is further configured to determine that the first packet exceeds a threshold size.
Claim 267,   The routing device of claim 266, wherein the threshold size is between 50 to 100 bytes.
Claim 27,   The routing device of claim 26, wherein the threshold size is between 50 to 100 bytes.
Claim 268,   The routing device of claim 266, wherein the threshold size is between 100 to 200 bytes.
Claim 28,   The routing device of claim 26, wherein the threshold size is between 100 to 200 bytes.
Claim 269,   The routing device of claim 266, wherein the threshold size is based upon an app type of the first packet.
Claim 29,   The routing device of claim 26, wherein the threshold size is based upon an app type of the first packet
Claim 270,   The routing device of claim 255, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments representing the first packet.
Claim 30,   The routing device of claim 16, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments comprising the modified first packet.


Claim 260 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art at the time the claimed invention was effectively filed.
Regarding Claim 260, Claim 21 of U.S. Patent No. 10791052 B2 recites “The proxy device of claim 16, wherein the first time period and the second time period are the same.”  The “routing device” of claim 260 would have been obvious in light of the “proxy device” as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), especially as Claim 16.
Claim 271 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art at the time the claimed invention was effectively filed
Regarding Claim 271, Claim 1 of U.S. Patent No. 10791052 B2 discloses 
receiving, by a routing device from a source device, at least a first and a second fragment (Claim 1 “transmitting, by the routing device, the first fragment….the second fragment…to a target device”), wherein each respective fragment of the at least first and second fragments comprises a first field indicating that the respective fragment is associated with the packet (Claim 1 “the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet;”), and one or more fields including information necessary to assemble the packet (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”); 
receiving, by the routing device from the source device, at least one copy of the first fragment (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the first fragment…to a target device”), wherein the at least one copy of the first fragment is received by the routing device at a first time based on a delayed transmission by the source device of the at least one copy of the first fragment with respect to the transmission of the first fragment by the source device (Claim 1 “transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to the first time period”); 
receiving, by the routing device from the source device, at least one copy of the second fragment (Claim 1 “transmitting, by the routing device…the at least one Claim 1 “transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”); and 
assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of the second fragment (Claim 1 “whereby the modified first packet is capable of being reassembled from the at least first and second fragments”)
Claim 271 would have been obvious over Claim 1 of U.S. Patent No. 10791052 B2 as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), since Claim 1 of U.S. Patent No. 10791052 B2 describes a transmission process that corresponds to the reception process described by Claim 271 of the instant application.
Claim 272 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art at the time the claimed invention was effectively filed and in further view of Georges et. al. (US 2014/0068357 A1)
Regarding Claim 272, 
receive at least a first and a second fragment from the source device (Claim 1 “transmitting, by the routing device, the first fragment….the second fragment…to a Claim 1 “the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet;”), and one or more fields including information necessary to assemble the packet (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”); 
receive at least one copy of the first fragment from the source device (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the first fragment…to a target device”) at a first time based on a delayed transmission by the source device of the at least one copy of the first fragment with respect to the transmission of the first fragment by the source device (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”); 
receive at least one copy of the second fragment from the source device (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the second fragment to a target device”) at a second time based on a delayed transmission by the source device of the at least one copy of the second fragment with respect to the transmission of the second fragment by the source device (Claim 1 “transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”); and 
assemble the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of Claim 1 “whereby the modified first packet is capable of being reassembled from the at least first and second fragments”)
This would have been obvious over Claim 1 of U.S. Patent No. 10791052 B2 as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), since Claim 1 of U.S. Patent No. 10791052 B2 describes a transmission process that corresponds to the reception process described by Claim 272 of the instant application.
Georges discloses a communications device (Fig. 1 Para 14 “Transceiver System”) comprising: a first interface (Fig.1 108 RF Transceiver 112 FSO Transceiver Para 14 17 18 either of the transceivers could correspond to a first interface) configured to communicate with a source device (Fig. 2 204A Para 22 23 one of the communications stations may be the source device); and a processor (Fig. 1 116 Computing System Para 19 20).
This would have been obvious to one of ordinary skill in the art at the time the invention was made because what is described is a well-known and conventional general purpose communications device.
Allowable Subject Matter
Claim 245, 246, 261 and 262 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections can be overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 239-241, 244, 249, 255-257, 260 and 265 are rejected under 35 U.S.C. 103 as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand (US 2008/0074996 A1).
Regarding Claim 239, Georges discloses a method of managing packets (Fig. 4 Para 36), the method comprising: 
Receiving (Fig. 4 404 Para 36), by a communications device (Fig. 2 204 Station Para 22 23 “station” corresponds to communications device) comprising a plurality of interfaces (Fig. 1 108 RF Transceiver 112 FSO Transceiver Para 14 17 “RF transceiver” and “FSO transceiver” correspond to interfaces.  There may be more than two interfaces, Para 18), a first packet (Fig. 3 300 Data Packet Fig. 4 404 Para 36) of a plurality of packets (Para 19 discloses a plurality of packets) comprising a target address field and a source address field (Fig. 3 301 Header Block Para 29 “the IP addresses of the sender and the recipient of the data” where “sender IP address” corresponds to source address field and where “destination IP address” corresponds to target address field), wherein the communications device is communicatively coupled to Fig. 1 108 RF Transceiver 112 FSO Transceiver Fig. 2 204 as explained above); 
generating, by the communications device, at least a first and a second fragment based on the first packet (Fig. 3 304 Segment Fig. 4 408 Para 27 “the transceiver systems 100 are configured to convert data packets 300 to segments 304” Para 36 where “segment” corresponds to fragment.  One segment may be designated a first fragment and another segment may be designated a second fragment), wherein the at least first and second fragments each comprise a subset of the first packet (Para 32 “the data packet 300 is partitioned into a plurality N (N being one or more) of data portions 312, each used to create one segment 304”) and whereby the first packet is capable of being reassembled from the at least first and second fragments (Para 34 “The transceiver systems 100 are also configured to reconstitute the original data packets 300 from the segments”); 
generating, by the communications device, at least one fragment-copy of the first fragment (Fig. 4 408 420 Para 4 36 “each individual transceiver of the transceiver system 100 transmits a copy of the segments 304. In one embodiment, the RF transceiver 108 transmits a first copy of the segment and the FSO transceiver 112 transmits a second copy of the segment.”  One of the segments corresponds to a first fragment and another segment corresponds to a second fragment.  One of the transmitted copies of each segment corresponds to the original “fragment” and the other copy of the segment corresponds to a “fragment-copy.”  The first and second segments each have corresponding “fragment copies”); 
Fig. 4 408 420 Para 4 36 as explained above); and 
transmitting, by the communications device, the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device (Fig. 4 420 Para 36 as explained above.  The device that the segments and their copies are transmitted to corresponds to the target device)
Venkatsubra discloses something Georges does not explicitly disclose: the device is a routing device (Para 11 “routers and switches”) and the packet further comprising a packet identifier field including a packet identifier (Fig. 7 110 Identification Para 9 12 “the identification field 110 is used to distinguish the fragments of one packet from those of another”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive, by a routing device comprising a plurality of interfaces, a first packet of a plurality of packets comprising a target address field and a source address field, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; generate, by the routing device, at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a packet identifier associated with the first packet; generate, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one Para 12).
Fourcand discloses something neither Georges nor Venkatsubra explicitly discloses:  delaying transmission of a first copy with respect to transmission of the first original according to a first time period; and delaying transmission of a second copy of with respect to transmission of the second original according to a second time period (Fig. 6 HP1 HP2 Para 39 “The aggregated links described herein may be used for redundant transmission of the high priority data” Para 42 43 “However, the frame HP1 is multicast over links 604 and 606, while the frame HP2 is multicast over links 608 and 610” Para 44 “Different transmission times in each of the links 108, 110, and 112 may cause high priority data that has been multicast over two or more links 108, 110, and 112 to arrive at different times” Para 47 “Specifically, the downstream node 104 may be synchronized to the upstream node 102 such that data sent on different links 108, 110, 112 with different transmission times may be received at the same time.”  One of the redundant transmissions may be considered an original and the other redundant transmissions may be considered copies.  HP1 on link 604 may be considered a first 1 on link 606 may be considered a first copy.  HP2 on link 608 may be considered a second original and HP2 on link 610 may be considered a second copy.  The original and copy sent on different links with different transmission times may be sent at different times so they arrive at the destination at the same time.  The difference between the time the original is sent and the time the copy is sent may be considered the time period.  The difference between the time the original HP1 is sent on link 604 and the copy HP1 is sent on link 606 may not be the same as the difference between the time the original HP2 is sent on link 608 and the copy HP2 is sent on link 610, so there may be a first time period and a second time period)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive by a routing device comprising a plurality of interfaces, a first packet of a plurality of packets comprising a target address field and a source address field, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; generate, by the routing device, at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a packet identifier associated with the first packet; generate, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; generate, by the routing device, at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the Para 47).
Regarding Claim 240, Georges discloses transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and transmitting the second fragment and a first fragment-copy of the first fragment to the target device via a second interface (Fig. 1 108 RF Transceiver 112 FSO Transceiver Fig. 4 408 420 Para 36 “In one embodiment, the RF transceiver 108 transmits a first copy of the segment, and the FSO transceiver 112 transmits a second copy of the segment”  The RF transceiver 108 corresponds to the first interface and the FSO transceiver 112 corresponds to the second interface.  The examiner notes that the broadest reasonable interpretation of the claim language does not require that the first fragment and a first fragment-copy of the second fragment be transmitted only via a first interface, nor that the second fragment and a first fragment-copy of the first fragment be transmitted only via a second interface)
Regarding Claim 241, Georges discloses the first interface and the second interface are physical interfaces (Fig. 1 108 RF Transceiver 112 FSO Transceiver Fig. 4 408 420 Para 36)
Regarding Claim 244, Fourcand discloses the first time period and the second time period are the same (Fig. 6 HP1 HP2 Para 39 42-44 47 Since the first and second time periods depend on the delays on the first and second links, in the case where the delays on the first and second links are the same, the first and second time periods would be the same)
Regarding Claim 249, Georges discloses that at least one packet in the plurality of packets is an Internet Protocol (IP) packet (Fig. 3 Para 29 “For example, the header block 301 may include the IP addresses of the sender and the recipient of the data, the Internet protocol used to format the data in the data block 302, packet sequencing information, and other information used to accomplish the transmission of the packet”)  The examiner notes that it is well-known to one of ordinary skill in the art that the only two version of IP in use are version 4 (IPv4) and version 6 (IPv6)
Regarding Claim 255, Georges discloses a communications device (Fig. 1 100 Transceiver System Para 14 where “transceiver system” corresponds to communications device) comprising: 
a plurality of interfaces (Fig.1 108 RF Transceiver 112 FSO Transceiver Para 14 17 18 where “RF transceiver” and “FSO transceiver” corresponds to interface), wherein the communications device is communicatively coupled to a plurality of devices via the plurality of interfaces (Fig. 2 204 Para 22 23 where “communications system” corresponds to device); and 
Fig. 1 116 Computing System Para 19 20 “The computing system is configured to process data” where “computing system” corresponds to processor) configured to: 
receive a first packet (Fig. 4 404 Para 36) of a plurality of packets (Para 19) comprising a target address field and a source address field (Fig. 3 301 Header Block Para 29); 
generate at least a first and a second fragment based on the first packet (Fig. 3 304 Segment Fig. 4 408 Para 27 36), wherein the at least first and second fragments each comprise a subset of the first packet (Para 32) and whereby the first packet is capable of being reassembled from the at least first and second fragments (Para 34)
generate at least one fragment-copy of the first fragment (Fig. 4 408 420 Para 4 36); 
generate at least one fragment-copy of the second fragment (Fig. 4 408 420 Para 4 36); and
transmit the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device (Fig. 4 420 Para 36), 
Venkatsubra discloses the device is a routing device (Para 11 “routers and switches”) and the packet further comprising a packet identifier field including a packet identifier (Fig. 7 110 Identification Para 9 12)
Fourcand discloses delaying transmission of a first copy with respect to transmission of the first original according to a first time period; and delaying transmission of a second copy of with respect to transmission of the second original Fig. 6 HP1 HP2 Para 39 42-44 47 as explained in claim 1)
Regarding Claim 256, the combination of Georges, Venkatsubra and Fourcand discloses claim 256 as explained in claims 240 and 255.
Regarding Claim 257, the combination of Georges, Venkatsubra and Fourcand discloses claim 257 as explained in claims 241 and 255.
Regarding Claim 260, the combination of Georges, Venkatsubra and Fourcand discloses claim 260 as explained in claims 244 and 255.
Regarding Claim 265, the combination of Georges, Venkatsubra and Fourcand discloses claim 265 as explained in claims 249 and 255.
Regarding Claim 271, Georges discloses a method of assembling a packet from a plurality of fragments (Fig. 5), the method comprising: 
receiving, by a communication device from a source device, at least a first and a second fragment (Fig. 5 504 Para 5 38 “The receiving transceiver system 100 is configured to receive the multiple copies of the segment” one of the copies of the first and second segment corresponds to the first and second fragment), wherein each respective fragment of the at least first and second fragments comprises one or more fields including information necessary to assemble the packet (Para 35 “each segment may also include a header portion to facilitate the identification and proper transmission of the segments” where the information identifying the segments corresponds to information necessary to assemble the packet); 
receiving, by the communications device from the source device, at least one copy of the first fragment (Fig. 5 504 Para 5 38 “The receiving transceiver system 100 
receiving, by the communications device from the source device, at least one copy of the second fragment (Fig. 5 504 Para 5 38 one of the copies of the second segment corresponds to a copy of the second fragment); and 
assembling, by the communications device, the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of the second fragment (Para 34 “The transceiver systems 100 are also configured to reconstitute the original data packets 300 from the segments”)
Venkatsubra discloses the communication device is a routing device (Para 11 “routers and switches”) and fragments comprising a first field indicating that the respective fragment is associated with the packet (Fig. 7 110 Identification Para 9 12 “the identification field 110 is used to distinguish the fragments of one packet from those of another”)
Fourcand discloses receiving a copy of a first original at a first time based on a delayed transmission by a source device of the copy of the first original with respect to the transmission of the first original by the source device, and receiving a copy of a second original at a second time based on a delayed transmission by a source device of the copy of the second original with respect to the transmission of the second original by the source device (Fig. 6 HP1 HP2 Para 39 42-44 47 as explained in claim 1)
Regarding Claim 272, Georges discloses a communications device (Fig. 1 Para 14 “Transceiver System”) comprising: 
Fig.1 108 RF Transceiver 112 FSO Transceiver Para 14 17 18 either of the transceivers could correspond to a first interface) configured to communicate with a source device (Fig. 2 204A Para 22 23 one of the communications stations may be the source device); and 
a processor (Fig. 1 116 Computing System Para 19 20) configured to: 
receive, by the communications device, from a source device at least a first and a second fragment (Fig. 5 504 Para 5 38 “The receiving transceiver system 100 is configured to receive the multiple copies of the segment” one of the copies of the first and second segment corresponds to a first and second fragment), wherein each respective fragment of the at least first and second fragments comprises one or more fields including information necessary to assemble the packet (Para 35 “each segment may also include a header portion to facilitate the identification and proper transmission of the segments” where the information identifying the segments corresponds to information necessary to assemble the packet); 
receive, by the communications device, from the source device at least one copy of the first fragment and at least one copy of the second fragment (Fig. 5 504 Para 5 38 “The receiving transceiver system 100 is configured to receive the multiple copies of the segment” one of the copies of the first and second segment corresponds to a copy of the first and second fragments); and 
assemble, by the communications device, the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of the second fragment (Para 34 “The transceiver 
Venkatsubra discloses the communication device is a routing device (Para 11 “routers and switches”) and fragments comprising a first field indicating that the respective fragment is associated with the packet (Fig. 7 110 Identification Para 9 12 “the identification field 110 is used to distinguish the fragments of one packet from those of another”)
Fourcand discloses receiving a copy of a first original at a first time based on a delayed transmission by a source device of the copy of the first original with respect to the transmission of the first original by the source device, and receiving a copy of a second original at a second time based on a delayed transmission by a source device of the copy of the second original with respect to the transmission of the second original by the source device (Fig. 6 HP1 HP2 Para 39 42-44 47 as explained in claim 1)
Claims 242 and 258 are rejected under 35 U.S.C. 103 as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Naor et. al. (US 2013/0205040 A1)
Regarding Claim 242, the combination of Georges, Venkatsubra and Fourcand discloses the method of claim 240.
Naor discloses something neither Georges nor Venkatsubra nor Fourcand explicitly discloses: a virtual interface configured to transmit and receive packets via a physical interface, and the virtual interface is configured to have a different address that the physical interface (Fig. 7 720 725 730 Para 99 “a physical network interface 720, a Para 100 “The communications mechanism 730 may be a network interface” Para 101 103 “The virtual network interface may have a network address that is different from the address of the physical network interface” Para 105)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed  for the first interface and the second interface to be virtual interfaces, and for the virtual interfaces to be configured to transmit and receive packets or fragments via a physical interface of the routing device, and for the virtual interfaces are configured to have a different address than the physical interface.  The motivation is to distinguish traffic pertaining to the physical and virtual interfaces as taught by Naor (Para 103).
Regarding Claim 258, the combination of Georges, Venkatsubra, Fourcand and Naor discloses claim 258 as explained in claims 242 and 256.
Claims 243 and 259 are rejected under U.S.C. 103(a) as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Kadambi et. al. (US 2001/0012294 A1)
Regarding Claim 243, the combination of Georges, Venkatsubra and Fourcand discloses the method of claim 240.
Georges further discloses transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and transmitting the second fragment and a first fragment-copy of the first fragment to the target device via a second interface (Fig. 1 108 RF Transceiver 112 FSO Transceiver Fig. 4 408 420 Para 36 as explained above)
Para 197 “the source MAC address is replaced with the router MAC address of the interface”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed  for the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, the method further comprising: changing, by the routing device, a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and changing, by the routing device, a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface.  The motivation is to identify the interface as the source of the packet as taught by Kadambi (Para 197).
Regarding Claim 259, the combination of Georges, Venkatsubra and Naor discloses claim 259 as explained in claims 243 and 256.
Claim 247 and are 263 rejected under U.S.C. 103(a) as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Egevang (US 2003/0081605 A1)
Regarding Claim 257, the combination of Georges, Venkatsubra and Fourcand discloses the method of claim 97.
Fig. 1 110 Router), a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device (Fig. 5 Abstract Para 35 44 47 “”Translation module 406 may use translation information from the packet header to translate the original external destination address into a new internal destination address)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to change, by the routing device, a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device.  The motivation is send the fragments to the target device as taught by Egevang (Para 48).
Regarding Claim 263, the combination of Georges, Venkatsubra, Fourcand and Egevang disclose claim 263 as explained in claims 247 and 255.
Claims 248 and 264 are rejected under U.S.C. 103(a) as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Egevang (US 2003/0081605 A1) and of Binder et. al. (US 2013/0201316 A1)
Regarding Claim 248, the combination of Georges, Venkatsubra and Fourcand discloses the method of claim 239.
Georges discloses the fragments comprise an address field (Para 27)
Fig. 5 Abstract Para 35 44 47)
Binder discloses something neither Georges nor Venkatsubra nor Fourcand nor Egevang explicitly discloses: a target device with a first and second address  (Para 616 “For example, in the case a device may communicate over multiple networks via different interfaces, a distinct address may be associated with each network interface”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the at least first and second fragments further comprise a target address field, the method further comprising: changing the target address field of the first fragment to reflect a first address of the target device; and changing the target address field of the second fragment to reflect a second address of the target device.  The motivation is to communicate over different networks as taught by Binder (Para 616).
Regarding Claim 264, the combination of Georges, Venkatsubra, Egevang and Binder disclose claim 264 as explained in claims 248 and 255.
Claims 250-252, 254, 266-268 and 270 are rejected under U.S.C. 103(a) as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Mosko et.al. (US 2015/0373162 A1)
Regarding Claim 250, the combination of Georges, Venkatsubra and Fourcand discloses the method of claim 239.
Fig. 4 402 404 Para 43 “During operation, the system (e.g., a content requesting node) determines a maximum transmission unit (MTU) of the network (operation 402) and pre-fragments a message based on the determined MTU, such that the size of a fragment is less than or equal to the MTU of the network (operation 404)”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to generate the at least first and second fragments after determining, by the routing device, that the first packet exceeds a threshold size.  The motivation is not to exceed the maximum possible transmission size as taught by Mosko (Para 45).
Regarding Claim 251, a threshold size between 50 and 100 bytes would have been obvious over Mosko to one of ordinary skill in the art at the time the invention was filed, because it would have been the simple substitution of a number between 50 and 100 bytes for the Maximum Transmission Unit (MTU) of Mosko, see the Manual of Patent Examining Procedure 2143 I B.  The size of the MTU would be determined by the characteristics of the devices in the network.  A size between 50 and 100 bytes would not be non-obvious or counter-intuitive to one of ordinary skill in the art at the time the invention was filed.
Regarding Claim 252, a threshold size between 100 and 200 bytes would have been obvious over Mosko to one of ordinary skill in the art at the time the invention was filed, because it would have been the simple substitution of a number between 100 and Manual of Patent Examining Procedure 2143 I B.
Regarding Claim 254, Mosko discloses a fragment comprise a field indicating a total number of fragments comprising the original data (Para 9 “the fragment header includes…a fragment count that indicates a total number of fragments which correspond to the message”)
Regarding Claim 266, the combination of Georges Venkatsubra and Mosko discloses claim 266 as explained in claims 250 and 255.
Regarding Claim 267, the combination of Georges Venkatsubra and Mosko discloses claim 267 as explained in claims 251 and 255.
Regarding Claim 268, the combination of Georges Venkatsubra and Mosko discloses claim 268 as explained in claims 252 and 255.
Regarding Claim 270, the combination of Georges Venkatsubra and Mosko discloses claim 270 as explained in claims 254 and 255.
Claims 253 and 269 are rejected under U.S.C. 103(a) as being unpatentable over Georges et. al. (US 2014/0068357 A1) in view of Venkatsubra (US 2006/0133364 A1) and in further view of Fourcand et. al. (2008/0074966 A1) and of Mosko et.al. (US 2015/0373162 A1) and of Hui et. al. (US 2014/0376427 A1)
Regarding Claim 253, the combination of Georges, Venkatsubra, Fourcand and Mosko discloses the method of claim 250.
Hui discloses something neither Georges nor Venkatsubra nor Fourcand nor Mosko explicitly discloses: the threshold size is based upon a type of the packet (Para 33 “allow a sender to select the MTU based on the kind of packet it is about to send”)
Para 1).
Regarding Claim 269, the combination of Georges Venkatsubra, Mosko and Hui discloses claim 269 as explained in claims 253 and 266.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH P HUNT/          Examiner, Art Unit 2463                                                                                                                                                                                              

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463